Potomac Riverkeeper, Inc. D/B/A Potomac Riverkeeper
Network v. Maryland Department of the Environment, et al.
Case No. 1028 September Term, 2015

ENVIRONMENTAL LAW – ADMINISTRATIVE LAW – CLEAN WATER ACT
– PERMITTING PROCESS FOR WATER TREATMENT FACILITIES. An entity
that discharges effluent into Maryland’s waters must obtain a permit from the Maryland
Department of the Environment (“MDE”). Sections 1-601 et seq. of Maryland Code
(1982, 2013 Repl. Vol.), Environment Article (“EN”), provide that, before MDE may
issue a permit, MDE must provide notice and opportunity for public comment. Upon
issuance of the permit, persons who participated in the public comment process may seek
judicial review in the circuit court. EN § 1-601(d)(1) provides: “Judicial review shall be
on the administrative record before [MDE] and limited to objections raised during the
public comment period, unless the petitioner demonstrates that: (i) The objections were
not reasonably ascertainable during the comment period; or (ii) Grounds for the
objections arose after the comment period.” If the petitioning party demonstrates to the
circuit court either of the exceptions listed in EN § 1-601(d)(1)(i) or (ii), the court is
required to remand the matter to MDE for consideration of the newly raised objections.
But the court is not required to order a remand if the objections are not materially
different from those that were presented to MDE prior to the close of the public comment
period.
Circuit Court for Allegany County
Case No.: C-14-41065
                                                    REPORTED

                                      IN THE COURT OF SPECIAL APPEALS

                                                 OF MARYLAND

                                                     No. 1028

                                               September Term, 2015

                                    _______________________________________

                                      POTOMAC RIVERKEEPER, INC. D/B/A
                                      POTOMAC RIVERKEEPER NETWORK

                                                         v.

                                       MARYLAND DEPARTMENT OF THE
                                              ENVIRONMENT, et al.
                                    _______________________________________

                                         Woodward, C.J.,
                                         Meredith,
                                         Friedman,

                                                         JJ.

                                    _______________________________________

                                              Opinion by Meredith, J.
                                    _______________________________________

                                         Filed: July 26, 2018




        2018-07-26
        14:01-04:00
      The Upper Potomac River Commission, an appellee and cross-appellant, is a

Maryland agency that operates a wastewater treatment facility in Allegany County,

Maryland. Potomac Riverkeeper Network (“Potomac Riverkeeper”), appellant, appeals

the issuance of a renewed National Pollution Discharge Elimination System permit (an

“NPDES permit”) that was issued to Upper Potomac River Commission by the Maryland

Department of the Environment (“MDE”), also an appellee. The renewed NPDES permit

authorizes Upper Potomac River Commission to discharge treated water containing

residual amounts of certain pollutants into the North Branch Potomac River. A brief was

also filed by Luke Paper Company, another appellee, which operates the paper mill that

contributes the majority of the wastewater treated at the Upper Potomac River

Commission plant.1 The Chesapeake Bay Foundation, Inc., submitted a brief as amicus

curiae.

      After MDE published notice of its final determination to renew Upper Potomac

River Commission’s permit, Potomac Riverkeeper filed a petition for judicial review in

the Circuit Court for Allegany County, challenging MDE’s decision.           Pursuant to

Maryland Code (1982, 2013 Repl. Vol.), Environment Article (“EN”), §§ 1-601 et seq.,

Potomac Riverkeeper argued in the circuit court that a remand of the permit renewal case

to MDE is required because certain grounds for objections to the permit were not

reasonably ascertainable during the public comment period, or, in the alternative, because


      1
          Due to changes in ownership of the paper mill during the course of the
proceedings before MDE and in the circuit court, the record refers to the owner of the
mill by several names, including Westvaco, Newpage, and New Page. In this opinion we
shall refer to that entity as “Luke Paper.”
the grounds for Potomac Riverkeeper’s objections had not arisen until after the close of

the comment period. The circuit court denied Potomac Riverkeeper’s request for a

remand and affirmed MDE’s final determination to issue the renewed NPDES permit.

This appeal followed.

                              QUESTIONS PRESENTED

      Potomac Riverkeeper presents the following questions for our review: 2

            1.     Does § 1-601(d) of the Environment Article require a
      reviewing court to remand a permit to MDE when the petitioner
      demonstrates that an objection was not reasonably ascertainable during the
      comment period or that the grounds for an objection arose after the
      comment period?

             2.     Should the Court remand the permit to MDE for
      consideration of Potomac Riverkeeper’s objection to the new methodology
      for calculating [Upper Potomac River Commission’s] nitrogen and
      phosphorus discharges, since MDE did not incorporate that methodology
      into the permit until after the close of the comment period?

             3.     Should the Court remand the permit to MDE for
      consideration of Potomac Riverkeeper’s objection that the permit is
      inconsistent with Maryland law and fails to protect the North Branch, since
      that objection is based on events and state agency investigations that
      occurred more than a year after the close of the comment period?

      2
          Potomac Riverkeeper’s questions all focus upon EN § 1-601(d), which states:

      (d)(1) Judicial review shall be on the administrative record before [MDE]
      and limited to objections raised during the public comment period, unless
      the petitioner demonstrates that:

              (i) The objections were not reasonably ascertainable during the
              comment period; or

              (ii) Grounds for the objections arose after the comment period.

        (2) The court shall remand the matter to [MDE] for consideration of
      objections under paragraph (1) of this subsection.
                                            2
      In addition to the questions presented by the appellant, Upper Potomac River

Commission presents the following question as cross-appellant: “Whether the Circuit

Court erred in not granting Responder [sic] Upper Potomac River Commission’s Motion

to Dismiss Appellant’s original Petition for Review for failure to Comply with the

Maryland Code, Time for Filing.”

      We conclude that Potomac Riverkeeper’s petition was timely filed, and answer

“no” to Upper Potomac River Commission’s question asking whether the circuit court

erred in failing to dismiss the petition for judicial review. With respect to Potomac

Riverkeeper’s contentions, we hold that the circuit court did not err in declining to

remand the permit to MDE. Accordingly, we shall affirm the judgment of the Circuit

Court for Allegany County.

                  FACTS AND PROCEDURAL BACKGROUND

The Upper Potomac River Commission

      The Upper Potomac River Commission is “a state agency within the Department

of Natural Resources created by an act of the Maryland [General Assembly] in 1936.

The [Upper Potomac River] Commission operates the Savage River Dam six miles west

of Luke[, Maryland,] and the waste treatment facility in Westernport . . . .” See “MDE

Industrial Discharge Permits Division-Water Management Administration Summary

Report and Fact Sheet 0230.UPRC.2013.fs.doc” (hereinafter “Summary Report and Fact

Sheet”). The Summary Report and Fact Sheet provides this background information:

             The [Upper Potomac River Commission] waste treatment facility
      was constructed in 1960 principally to treat wastewater from the New Page
      (previously known as Westvaco) paper mill in Luke. It also handles

                                          3
      municipal waste from the towns of Luke and Westernport, Maryland and
      Piedmont, West Virginia. It treats an average of 22 million gallons per day
      of wastewater received from these sources in an activated sludge process.
      Because this plant is primarily an industrial wastewater treatment plant,
      several treatment steps that are not typical of activated sludge sewage plants
      are necessary. They include: pH control (the addition of sodium hydroxide
      or sulfuric acid as necessary), cooling (necessary to protect the treatment
      plant bacteria in the summer and to allow the plant discharge to meet the
      temperature and dissolved oxygen limits), and nutrient addition capability
      (addition of aqueous ammonia and phosphoric acid). The effluent from
      this plant (Outfall 001) is discharged into the North Branch Potomac
      River through a dispersion structure that is designed to mix the
      effluent with the River.

(Emphasis added.)

The Clean Water Act and the National Pollution Discharge Elimination System

      The Clean Water Act (the “CWA”) was enacted by Congress in 1972. In order to

fulfill its stated goal to “restore and maintain the chemical, physical, and biological

integrity of the Nation’s waters,” the CWA prohibits the discharge of “any pollutant by

any person.” 33 U.S.C. § 1251(a); 33 U.S.C. § 1311. This prohibition applies to the

discharge of pollutants through a “point source.” NPDES Permit Basics, EPA.GOV (June

13, 2018), https://perma.cc/RUN4-HUGX.          33 U.S.C. § 1362(14) defines a “point

source” as

      any discernible, confined and discrete conveyance, including but not
      limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure,
      container, rolling stock, concentrated animal feeding operation, or vessel or
      other floating craft, from which pollutants are or may be discharged. This
      term does not include agricultural stormwater discharges and return flows
      from irrigated agriculture.

      Despite the CWA’s facially total prohibition of the discharge of any pollutant, the

CWA establishes a permitting system whereby holders of permits may discharge some


                                            4
amount of pollutants into waterways. See, e.g., Piney Run Preservation Ass’n v. County

Com’rs of Carroll County, MD, 268 F.3d 255, 265 (4th Cir. 2001). The Court of Appeals

explained in Maryland Dept. of Env. v. Anacostia Riverkeeper, 447 Md. 88, 96 (2016):

“Through the National Pollution Discharge Elimination System (‘NPDES’), 33 U.S.C. §

1342, either the [United States] Environmental Protection Agency (‘EPA’) or an EPA-

approved state, such as Maryland, may issue permits exempting a discharger from this

[facially total] prohibition.” NPDES permits issued by a state entity must contain water

quality standards that meet or exceed federal standards.

       In Anacostia Riverkeeper, the Court of Appeals provided this explanation of the

NPDES permitting process as it operates in Maryland:

       MDE is the authority in Maryland that administers the NPDES program.
       Code of Maryland Regulations (“COMAR”) 26.08.04.07. An NPDES
       permit, however, does not give a discharger carte blanche. “Generally
       speaking, the NPDES requires dischargers to obtain permits that place
       limits on the type and quantity of pollutants that can be released into
       the Nation’s waters.” S. Fla. Water Mgmt. Dist. v. Miccosukee Tribe, 541
       U.S. 95, 102, 124 S.Ct. 1537, 158 L.Ed.2d 264 (2004). These limits are
       called effluent limitations. See 33 U.S.C. § 1362(11) (defining an effluent
       limitation as “any restriction established by a State or the Administrator on
       quantities, rates, and concentrations of chemical, physical, biological, and
       other constituents which are discharged from point sources into navigable
       waters, the waters of the contiguous zone, or the ocean, including schedules
       of compliance”). The type of discharge determines the type of limitations
       the permit must impose on the discharger.

Id. (emphasis added).

       As provided by COMAR 26.08.04.06(1): “The term of each [NPDES] discharge

permit shall be for a maximum of 5 years, unless the permit is previously amended,

suspended, or revoked.”


                                            5
      In the present case, Upper Potomac River Commission is considered a point

source under the CWA. Consequently, it needs an NPDES permit to discharge its

effluent into the North Branch Potomac River, and the NPDES permit must impose

effluent limitations that meet or exceed federal standards. EN § 9-324(a).

Total Maximum Daily Loads (“TMDLs”)

      Total Maximum Daily Loads (hereinafter “TMDLs”) — an important focus of

Potomac Riverkeeper’s contentions on appeal — “arise out of a multi-step process [under

the CWA] that begins with the establishment of water quality standards (‘WQS’).”

Anacostia Riverkeeper, supra, 447 Md. at 101. In Anacostia Riverkeeper, id. at 101-04,

the Court of Appeals explained:

              Water quality standards, as the term itself suggests, protect water
      quality. 40 C.F.R. § 130.2(d); COMAR 26.08.02.01(A). Each state must set
      water quality standards by assigning a “use” to a water, such as recreation
      or fishing, then developing criteria to protect those uses, as well as ensuring
      that higher quality waters do not degrade to the minimally accepted
      standard (also known as an anti-degradation policy). 33 U.S.C. § 1313;
      COMAR 26.08.02.01(B)(1). All water quality standards are subject to EPA
      review, and if the EPA does not approve of them, the EPA will set those
      standards itself. 33 U.S.C. § 1313.

                                           ***

             After setting WQSs, the states establish effluent limitations in
      permits as the primary way to meet the WQSs because, as we have
      explained, effluent limitations restrict the discharge of pollutants. See
      33 U.S.C. § 1362(11). . . . Congress requires that “[e]ach State shall
      identify those waters within its boundaries for which the effluent limitations
      required by [33 U.S.C. § 1311] are not stringent enough to implement any
      water quality standard applicable to such waters.” 33 U.S.C. §
      1313(d)(1)(A).

            This is where the TMDL comes into play. The TMDL tells a state
      what is the threshold amount of a pollutant that a body of water can

                                            6
      tolerate before violating the WQS. See In re City of Moscow, Idaho, 10
      E.A.D. 135, 2001 WL 988721, at *4 (EAB July 27, 2001) (“A TMDL is a
      measure of the total amount of a pollutant from point sources, nonpoint
      sources and natural background, that a water quality limited segment can
      tolerate without violating the applicable water quality standards.”); EPA,
      Chesapeake Bay TMDL § 1.1, at 1–2 (“A TMDL specifies the maximum
      amount of a pollutant that a waterbody can receive and still meet applicable
      WQS.”).

            States must establish TMDLs “at a level necessary to implement
      the applicable water quality standards,” 33 U.S.C. § 1313(d)(1)(C),
      when they identify those waters for which effluent limitations cannot
      implement the WQSs, 33 U.S.C.§ 1313(d)(1)(A). As with water quality
      standards, the states have the obligation of setting TMDLs and
      submitting them to the EPA for approval. See supra MDE, John Creek
      Basin TMDL (The EPA approved of MDE’s TMDL in March 2007.). If the
      EPA disapproves of the TMDLs, the EPA will set them itself. 33 U.S.C. §
      1313(d)(2).

             For this case, [waste load] allocations (“WLAs”) are the most critical
      part of the TMDL equation. See 40 C.F.R. § 130.2(i) (A TMDL is “[t]he
      sum of the individual WLAs for point sources and LAs [load allocations]
      for nonpoint sources and natural background.”). The WLA represents a
      water’s “loading capacity” assigned to its “point sources of pollution.”
      Id. § 130.2(h) . . . .

             Although TMDLs are informational tools, of which WLAs are a
      part, WLAs are more akin to restrictions. See Am. Farm Bureau Fed’n v.
      EPA, 984 F.Supp.2d 289, 328 (M.D.Pa.2013) (“WLAs are not permit limits
      per se; rather they still require translation into permit limits . . . .”) (citation
      omitted) (internal quotation marks omitted) (emphasis in original), aff’d,
      792 F.3d 281 (3d Cir.2015). Under 40 C.F.R. § 122.44(d)(1)(vii)(B),
      permitting authorities must ensure that effluent limitations “are
      consistent with the assumptions and requirements” of any approved
      WLA.

(Emphasis added; footnotes and some internal citations omitted.)

      On December 29, 2010, the EPA issued the “Chesapeake Bay Total Maximum

Daily Load for Nitrogen, Phosphorus and Sediment” (the “Bay TMDL”). The EPA

explained that the Bay TMDL “responds to consent decrees in Virginia and the District of

                                               7
Columbia from the late 1990s.” The Bay TMDL “identifies the necessary pollution

reductions of nitrogen, phosphorus and sediment across Delaware, Maryland, New York,

Pennsylvania, Virginia, West Virginia, and the District of Columbia and sets pollution

limits necessary to meet applicable water quality standards in the [Chesapeake] Bay and

its tidal rivers and embayments.”

      The Bay TMDL allocates 79,218 pounds of nitrogen and 30,773 pounds of

phosphorus per year to the Upper Potomac River Commission’s waste treatment

operation. According to the Bay TMDL, the models upon which these calculated limits

are based “all include the loads from natural background conditions because all the Bay

models are mass balance models and are calibrated to observed conditions.” The Bay

TMDL explains:

      Natural loads of nitrogen, phosphorus, and sediment from forested land are
      also part of the monitored load at the free-flowing stream, river, and river
      input monitoring stations throughout the Chesapeake Bay watershed.
      Because the loads are part of the total loads to which the Chesapeake Bay
      Program’s mass balance models are calibrated, the natural nitrogen,
      phosphorus, and sediment loads in the system, while small, are fully
      accounted for in the Bay TMDL assessment.




                                           8
The Permit Renewal Process3

      On April 22, 2005, Upper Potomac River Commission applied to MDE for

renewal of its NPDES effluent discharge permit.          On May 2, 2005, MDE notified

Potomac Riverkeeper and other interested parties that “the facility discharge permit is up

for renewal.”

Public Notice and Opportunities for Comment

      Subsequent to interested parties receiving notice of the treatment facility’s

application for a renewed permit, MDE received written input from persons concerned

about the water quality of the North Branch Potomac River. One such letter, dated July

11, 2005, was authored by Kenneth Pavol on behalf of the Western Maryland




      3
        EN § 1-604(a) describes the requirement for MDE to issue a “tentative
determination,” and the process that precedes MDE’s final determination as follows:

                (a)    (1) After [MDE] receives the permit application, [MDE] shall
                prepare a tentative determination, which shall include the following
                information:

                             (i) A proposal to issue or to not issue a permit;

                             (ii) Any proposed permit limitations and conditions;

                             (iii) A brief explanation of [MDE’s] tentative
                             determination; and

                             (iv) Any proposed schedule of compliance.

                        (2) If the tentative determination is to issue a permit, the
                tentative determination shall include a draft permit, which shall be
                available to the public for inspection and copying.

                                              9
Professional Guides Association. Mr. Pavol works as a professional fishing guide on the

North Branch. Mr. Pavol’s letter stated that, until his retirement several months earlier,

he had been employed by the Maryland Department of Natural Resources Fisheries

Service for 31 years. Mr. Pavol’s letter raised concerns about the color and turbidity of

the North Branch downstream from Upper Potomac River Commission. He stressed that

“the typical reaction of visiting anglers when they first observe the outfall [i.e., discharge

of water] of the [Upper Potomac River Commission] treatment is disbelief that the

discharge is legal or even possible in 2005.”

       Mr. Pavol also stated: “Although each permit renewal since 1990 has resulted in

improvements to the [] discharge from the [Upper Potomac River Commission] plant,

there is certainly room for further progress.” Mr. Pavol took issue with the permit’s

measurement of effluent discharges on a monthly basis, which, according to Mr. Pavol,

allowed for significant day-to-day variance in the appearance and odor of the North

Branch. He noted that, as a result of “the apparent wide variation in daily levels of

suspended solids in the effluent from the [Upper Potomac River Commission] plant, . . .

the North Branch becomes highly discolored for many miles downstream, with higher

levels of the associated odor as well.” He stated: “[T]he wide variation in effluent quality

makes it very difficult to make a case for improved conditions and provide a high quality

fishing experience.” Mr. Pavol also stressed that “[t]he [use of a] monthly requirement


________________________
                     (3) [MDE] shall publish a notice of the tentative
              determination. This publication shall allow 30 calendar days for
              public comment before the issuance of the final determination.
                                             10
simply does not adequately or consistently protect downstream water quality, angling

quality, [a]esthetics, and quite possibly, the fishery resource as well.”

       MDE held an informational meeting on September 5, 2005. A representative of

Potomac Riverkeeper attended the meeting, at which the “main questions were directed

toward treatment of color.”

       In an 18-page letter dated April 17, 2006, Potomac Riverkeeper also submitted

written comments to MDE addressing the application for renewal of Upper Potomac

River Commission’s NPDES permit. Potomac Riverkeeper’s letter encouraged MDE to

impose stricter limits on the permitted discharges of nutrients, and urged MDE to “revise

the [Upper Potomac River Commission] permit to contain enforceable effluent limits on

nitrogen and phosphorus” rather than mere “goals” that had been included in the

previously-issued permit. Potomac Riverkeeper acknowledged that Special Condition

A.1 of the existing permit “specifies that these ‘goals’ will be revised and converted to

enforceable effluent limitations upon completion of a Total Maximum Daily Load

(TMDL) for the North Branch Potomac River.” Id. at 2. But Potomac Riverkeeper

explained its objection to continuing that approach in a renewal permit: “[S]ince it is

uncertain whether a TMDL will be developed for nutrient loading to the North Branch of

the Potomac anytime soon, and since the North Branch remains impaired because of

nutrients, Potomac Riverkeeper urges MDE to revise the [Upper Potomac River

Commission NPDES] permit to contain enforceable effluent limits on nitrogen and

phosphorus.” Id. at 3.



                                              11
       The comments submitted by Potomac Riverkeeper on April 17, 2006, also urged

MDE to require a reduction of the discharges that affect color, and asserted that, in the

data reporting effluent measurements taken during 2003 through 2005 (submitted with

the application for renewal), “[t]here is not a single reported instance in which the facility

is in compliance with its effluent limit relating to color. Not only is the facility never in

compliance, but it is drastically out of compliance with respect to color.”

       In additional written comments submitted to MDE on December 20, 2006,

Potomac Riverkeeper again reiterated that it had “major concerns involv[ing] the

discharge of excessive color from the [Upper Potomac River Commission] facility.”

The Bay TMDL

       On December 29, 2010, the EPA issued its Bay TMDL report.

MDE’s Tentative Determination

       On February 13, 2013, MDE notified interested parties of its “tentative

determination,” pursuant to EN § 1-604(a)(1), to renew the Upper Potomac River

Commission NPDES permit. On February 19, 2013, MDE issued the draft permit, and

on March 26, 2013, MDE held a public hearing to receive comments on the draft permit.

At the hearing on March 26, 2013, MDE presented a summary of the proposed terms of

the permit. The transcript of the public hearing is included in the record.

       In an “Overview of Permit Conditions” slide presentation, MDE explained that the

renewed permit would impose more stringent limits on Upper Potomac River

Commission’s permission to discharge pollutants into the North Branch Potomac River.



                                             12
We shall provide a summary of MDE’s explanation of the changes to several specific

parameters that were included in the draft of the renewed permit.

Total Suspended Solids (“TSS”) and Turbidity

         The quantity of Total Suspended Solids in the body of water is a factor affecting

the clarity or turbidity of the water, in addition to causing problems with the odor of the

water.       Turbidity is a measure of the cloudiness of water and is measured in

nephelometric turbidity units (“NTUs”). Drinking water has a turbidity of 1 NTU.4

         MDE explained that the previously-issued permit’s limits for Total Suspended

Solids “were based on an evaluation of treatment performance during a five year period

in the mid 1990s . . . . The proposed new limits are significantly more stringent.” With

respect to the limits in the Upper Potomac River Commission permit draft, MDE

explained that “[t]he proposed end of pipe [monthly] average limit of 150 NTU and

[daily] maximum of 300 NTU are new and much more stringent effluent limitations that

are a result of a solids reduction program by the permittee. These limitations reflect a

62% reduction in allowed concentrations and corresponding loadings.”




         4
         The United States Geological Survey provides the following brief explanation of
this measure of water quality: “Turbidity is the measure of relative clarity of a liquid. It is
an optical characteristic of water and is an expression of the amount of light that is
scattered by material in the water when a light is shined through the water sample. The
higher the intensity of scattered light, the higher the turbidity. Material that causes water
to be turbid include clay, silt, finely divided inorganic and organic matter, algae, soluble
colored organic compounds, and plankton and other microscopic organisms.” THE USGS
WATER SCIENCE SCHOOL, https://perma.cc/6EPQ-HCZ9.

                                              13
Color

        MDE also noted that, in the renewal permit, the proposed end-of-pipe “color

loading limit” would now be “expressed as a loading limit” calculated as a formula that

“will achieve more consistent protection of stream color than a concentration limitation.”

According to MDE, “[c]olor is a complex characteristic and requires[] flexibility to

implement additional recycling and water use reduction improvements that the previous

permit’s concentration limit would otherwise discourage or prevent.”          MDE further

explained that the proposed in-stream color limitation for the proposed permit was 75

platinum-cobalt units (“PCU”) as a weekly average, and 150 PCU as a daily maximum.

Total Nitrogen Annual Maximum Loading Rate5

        With respect to the total nitrogen annual maximum loading rate, MDE stated:

        [T]he allocation level [for total nitrogen] will be shown in the permit as a
        goal and not a limit.[6] Historical data over the past three years indicates
        that the facility achieves the [total nitrogen] loading allocation. While the
        assigned annual loading allocation is expressed as a goal, more stringent
        [total nitrogen] concentration limits of 3 mg/l monthly average and 6 mg/l

        5
         Special Conditions A.1(5) stated: “Total Nitrogen is the sum of ammonia
nitrogen, organic nitrogen, and nitrate-nitrogen. The permittee shall report the total and
each individual concentration. Testing for all forms of nitrogen must be performed on the
same sample. The permit may be reopened to propose additional nitrogen limitations
upon completion of a Total Maximum Daily Load (TMDL) for the North Branch
Potomac River.”
        6
          MDE explained in Special Conditions A.1(6): “This [draft] permit establishes a
Total Nitrogen Annual Maximum Loading Rate goal of 79,218 lbs/year. Failure to attain
this annual goal will not be a permit violation but the permit may be reopened after three
years if the data shows that additional allocation needs to be addressed and/or a limit is
appropriate.” According to Special Conditions A.1(7), the “Total Phosphorus Annual
Maximum Loading Rate” is 30,773 lbs/year. This loading rate for phosphorus is
expressed as an enforceable “limit” rather than a goal in MDE’s tentative determination.

                                             14
       daily maximum, limits which are not expected to inhibit the performance of
       the biological treatment system [utilized by the wastewater treatment plant
       to treat waste], are being added to the permit to ensure continued close
       attention to the [total nitrogen] levels.

       In the Summary Report and Fact Sheet, MDE noted that some amount of nitrogen

can have a positive impact on water quality, and that point had been a consideration in

establishing the above-quoted conditions in the draft permit:

       [Upper Potomac River Commission] relies on addition of nitrogen as an
       essential treatment chemical for its biological treatment system, due to a
       lack of nitrogen in the untreated wastewater, necessary to meet technology
       based permit limits for BOD and [Total Suspended Solids]. Generally,
       EPA does not set effluent limits for parameters that are associated with
       wastewater treatment chemicals, assuming that system and site controls
       demonstrate good operation of the treatment technology. . . .

Comments submitted in response to MDE’s Tentative Determination

       Potomac Riverkeeper participated in the public hearing on March 26, 2013, and

then submitted written comments to MDE on May 31, 2013. Among the concerns

expressed in the written comments was this criticism of MDE’s delay in issuing a

renewed permit:

       As Potomac Riverkeeper stated at the public hearing on March 26, 2013,
       MDE’s failure to reissue the permit in a timely manner is unacceptable.
       Potomac Riverkeeper urges MDE to promptly address the issues raised in
       these comments and at the public hearing and to ensure that future renewals
       are processed in a timely manner.

       Potomac Riverkeeper also criticized MDE’s tentative determination and draft

permit for failing to impose defined limits on discharges of total nitrogen, stating:

             Potomac Riverkeeper objects to MDE’s decision to express the Total
       Nitrogen Annual Maximum Loading Rate in the Tentative Determination
       as a goal, rather than an enforceable limit. Expressing the Annual
       Maximum Loading Rate as a goal is inconsistent with the Chesapeake Bay

                                             15
       Total Maximum Daily Load (“Bay TMDL”) total nitrogen annual
       allocation for the [Upper Potomac River Commission] facility and
       Maryland’s Phase II Watershed Implementation Plan (“WIP”). . . . In order
       to provide certainty regarding compliance with the Bay TMDL, Potomac
       Riverkeeper asks MDE to incorporate the annual load limit for TSS into the
       final permit, in addition to the daily loads already included in the Tentative
       Determination.

(Footnote omitted.)

       In Potomac Riverkeeper’s written comments submitted to MDE on May 31, 2013,

it again expressed concern that “the turbidity and color limits for [Upper Potomac River

Commission] remain very high, and could impact aquatic life and the aesthetic value of

the North Branch [Potomac River].” Potomac Riverkeeper urged MDE to incorporate

more stringent color and turbidity limits in the new permit and try to achieve “continued

reductions for color and turbidity.”

       The public comment period closed on June 1, 2013.

Changes Made to the Permit as Reflected in MDE’s Notice of Final Determination7

       On July 16, 2014, MDE issued the final renewed NPDES permit, which contained



       7
         EN § 1-604(b) describes the procedure MDE is required to follow after the close
of the public comment period:

              (b)     (1) [MDE] shall prepare a final determination if:

                      (i) Written comments adverse to the tentative determination
                      were received by [MDE] within 30 days after the publication
                      of the notice of tentative determination pursuant to this
                      section;

                      (ii) Comments adverse to the tentative determination were
                      received in writing at, or within 5 days after, the public
                      hearing conducted pursuant to this section;
                                             16
the substantive terms described in MDE’s notice of final determination, and was to be

effective September 1, 2014. On July 28 and 29, 2014, MDE mailed notice of final

determination to Potomac Riverkeeper and the other interested parties.

         In the final permit issued in July 2014, MDE revised some of the terms relating to

Upper Potomac River Commission’s discharge of nutrients into the North Branch

Potomac River. Instead of the total nitrogen annual maximum loading rate goal (as

proposed in the draft permit), MDE had included enforceable annual maximum loading

limits on both total nitrogen and phosphorus in the final permit. MDE also added

language to the final permit which would allow Upper Potomac River Commission to

calculate total nitrogen and phosphorus loading levels on a “net” basis that would take

into account the level of those nutrients already present in the river upstream from Luke

Paper.    The terms of the final permit explained the method that would be used to

calculate such rates on a net basis as follows:




________________________
                      (iii) Comments adverse to the tentative determination were
                      received orally at the public hearing conducted pursuant to
                      this section and [MDE] prepared a transcript of the comments
                      made at the hearing; or

                      (iv) The final determination is substantively different from
                      the tentative determination and all persons aggrieved by the
                      final determination have not waived, in writing, their right to
                      request a contested case hearing.

                     (2) If [MDE] is required to prepare a final determination
               under this section, [MDE] shall publish notice of the final
               determination.

                                             17
       For compliance with the loading limitation, the permittee may calculate and
       report the net load discharged as follows. After monitoring and reporting, at
       the same frequency and sample type as specified at Outfall 001, the influent
       river water concentration at the Newpage river water intake supply, to be
       designated as Monitoring Point 901, and then subtracting the monthly
       average concentration measured at Monitoring Point 901 from the monthly
       average concentration at Outfall 001, the resulting calculated concentration
       may then be used as “the average daily concentration for the month” in the
       Monthly loading Rate calculation in footnote (6) above to determine
       compliance with the loading limit. The average concentrations measured at
       Monitoring Point 901 and Outfall 001 shall each be reported on the
       discharge monitoring report and the reported loading shall note when it is
       being reported as the net load discharged using the monitoring and
       calculation described in this footnote.

       At the time MDE issued its final determination, MDE also provided a written

Response to Public Comments, responding to many of the comments it received

following the issuance of its tentative determination. MDE noted that, in response to the

public comment that it “must include a total nitrogen annual maximum loading rate as a

limit, rather than the goal that is currently established in the draft NPDES permit,” MDE

had “changed the annual nitrogen loading goal . . . to a limitation in the final permit.”

MDE further explained: “A net limit is applicable because the source intake water used

for the industrial water is river water from upstream of [Upper Potomac River

Commission] and [Luke Paper], and the [Upper Potomac River Commission] facility is

responsible only for the Total Nitrogen loading that is being added to the receiving waters

and not the concentrations of nutrients that are already present in the river water intake.”




________________________
                     (3) If [MDE] is not required to prepare a final determination
              under this section, the tentative determination is a final decision by
              [MDE] when the permit is issued or denied.
                                             18
       On August 4, 2014, and August 11, 2014, MDE published the required notice of

final determination in The Cumberland Times-News, pursuant to the notice provision set

forth in EN § 1-602(a)(1).8

       In the published notice of final determination, MDE expressly notified interested

parties that “[a]ny person adversely affected by this final determination may request a

judicial review. The [request for] judicial review must be filed no later than September

4, 2014 in the circuit court of the county where the activity will occur.” (Emphasis in

original.)

Potomac Riverkeeper’s Petition for Judicial Review and Subsequent Proceedings

       On September 4, 2014, Potomac Riverkeeper filed a petition for judicial review in

the Circuit Court for Allegany County. Upper Potomac River Commission and Luke

Paper Company filed responses to the petition on October 1, 2014, and October 9, 2014,

respectively. (As we will discuss herein, Upper Potomac River Commission asserted that

the petition for judicial review was not timely filed.)

       On May 15, 2015, the circuit court held a hearing on Potomac Riverkeeper’s

petition, and on June 19, 2015, it affirmed MDE’s issuance of the final permit. The

circuit court denied Potomac Riverkeeper’s request for remand of the permit to MDE. In


       8
           The notice provision in EN § 1-602(a)(1) provides:

                (a) Wherever this subtitle requires [MDE] to publish notice:

                       (1) Notice shall be published at least once a week for 2
                       consecutive weeks in a daily or weekly newspaper of general
                       circulation in the geographical area in which the proposed
                       facility is located; . . . .
                                              19
rejecting Potomac Riverkeeper’s objections to MDE’s imposition of a net basis

calculation for total nitrogen and phosphorus loading limits, the circuit court explained:

              Preliminarily, the Court finds it of no moment that the nitrogen and
       phosphorous limits of which Petitioner complains appears [sic] as new
       language in the final permit. The permitting process described in the
       Environment[] Article contemplates [MDE] having different language in
       the final permit than in the tentative determination. See, Md. Code Ann.
       Envir. Section 1-604.[9] This allows MDE to incorporate public input
       received during the comment period into the final permit. Thus, the
       question is simply to determine whether the final permit allows excessive
       discharges of nitrogen and phosphorus from the [Upper Potomac River
       Commission] facility.

                                           ***

              The record reveals that the final permit imposes “net” nitrogen and
       phosphorus limits, allowing [Upper Potomac River Commission] to
       subtract nitrogen and phosphorus content in its intake waters from its
       effluent discharges. In essence[,] MDE is not holding [Upper Potomac
       River Commission] responsible for the pollutants upstream from the Luke
       Mill that are already in the water, but holding [Upper Potomac River
       Commission] responsible for the additional pollution in its discharge.
       Indeed, in its response to comments received on the tentative permit
       determination MDE said “a net limit is applicable because the source intake
       water used for the industrial water is river water upstream of [Upper
       Potomac River Commission] and [Luke Paper], and the facility is
       responsible only for the Total Nitrogen loading that is being added to the
       receiving waters and not the concentrations of nutrients that are already
       present in the river water intake.”

(Italics in original.)


       9
        EN § 1-604(b)(1), quoted above, requires MDE to prepare a final determination
if “comments adverse to the tentative determination were received by [MDE],” as they
were in this case, and also requires MDE to prepare a final determination if MDE’s final
permit is “substantively different from the tentative determination.” But the statute
makes no provision for additional public comment after MDE issues its final
determination and publishes notice of its final determination pursuant to EN § 1-
604(b)(2).

                                             20
       The circuit court further concluded that, because “[MDE’s] decision to permit the

net calculation of the total nitrogen and total phosphorus limitations is reasonable and

supported by substantial evidence, it will not be disturbed by the Court.”

       The circuit court also rejected Potomac Riverkeeper’s request to order a remand

for consideration of photos and measurements recorded subsequent to the close of the

public comment period. The circuit court stated:

              Petitioner asserts that the permit fails to assure [Upper Potomac
       River Commission] meets State water quality standards as a result of
       additional objectionable and unsightly discoloration of the River it
       observed after the comment period. For that reason alone[,] it argues[,] the
       Court should remand the permit to MDE.

              However, the Court is limited to reviewing the administrative record
       and the objections raised during the public comment period. Because
       [Potomac Riverkeeper’s] argument is based on extra-record material, i.e.,
       observations of additional North Branch discoloration not presented to
       MDE, the Court will not consider the “appearance” of the River as a basis
       for remand. [The court’s footnote 1 added: “It is noted [that] River color,
       turbidity impacts, aesthetics, and appearance were issues that existed before
       the comment period. The attempt to introduce wholly subjective anecdotal
       evidence now, not showing violations of numeric water quality standards, is
       not fair to other parties and[,] if permitted[,] would lead to never-ending
       remands.”]

       Potomac Riverkeeper noted this appeal of the circuit court’s order, and Upper

Potomac River Commission noted a cross-appeal challenging timeliness.

                               STANDARD OF REVIEW

       “In reviewing an agency’s legal conclusions, it is a fundamental principle of

administrative law that a reviewing court should not substitute its judgment for the

expertise of those persons who constitute the administrative agency.” John A. v. Bd. of



                                            21
Educ. for Howard Cnty., 400 Md. 363, 381-82 (2007). See generally Maryland Aviation

Administration v. Noland, 386 Md. 556, 571-72 (2005), where the Court of Appeals said:

      “Despite some unfortunate language that has crept into a few of our
      opinions, a court’s task on review is not to ‘substitute its judgment for the
      expertise of those persons who constitute the administrative agency,’[”]
      United Parcel v. People’s Counsel, supra, 336 Md. at 576–577, 650 A.2d at
      230, quoting Bulluck v. Pelham Wood Apts., supra, 283 Md. at 513, 390
      A.2d at 1124. Even with regard to some legal issues, a degree of deference
      should often be accorded the position of the administrative agency. Thus,
      an administrative agency’s interpretation and application of the statute
      which the agency administers should ordinarily be given considerable
      weight by reviewing courts. . . .

      In Anacostia Riverkeeper, supra, 447 Md. at 118-20, the Court of Appeals

discussed the standard of review that applies to MDE’s decision to issue an NPDES

permit:

      EN § 1–601 now permits direct judicial review of agency permitting
      decisions without a contested case hearing. Although this statute does not
      set forth a standard of review, the substantial evidence and arbitrary and
      capricious standards apply where an “organic statute” authorizes
      judicial review without a contested case hearing and does not set forth
      a standard of review.

                                         ***

              In a review for substantial evidence, we ask “whether a reasoning
      mind reasonably could have reached the factual conclusion the agency
      reached.” Najafi v. Motor Vehicle Admin., 418 Md. 164, 173 (2011). We
      should accord deference “‘to the agency’s fact-finding and drawing of
      inferences’” when the record supports them. Id. (citation omitted); see
      Mayor & Aldermen of City of Annapolis v. Annapolis Waterfront Co., 284
      Md. 383, 399, 396 A.2d 1080, 1089 (1979) (“The court may not substitute
      its judgment on the question whether the inference drawn is the right one or
      whether a different inference would be better supported. The test is
      reasonableness, not rightness.”) (citation and internal quotation marks
      omitted). Moreover, we shall review the agency’s decision “‘in the light
      most favorable to it.’” Najafi, 418 Md. at 173, 12 A.3d at 1261. Finally,
      we must accord an agency great deference regarding factual questions

                                           22
      involving scientific matters in its area of technical expertise. Bd. of
      Physician Quality Assurance v. Banks, 354 Md. 59, 69, 729 A.2d 376, 381
      (1999) (“[T]he expertise of the agency in its own field should be
      respected.”).

            We have characterized the arbitrary and capricious standard of
      review as one that is “extremely deferential.” Harvey v. Marshall, 389
      Md. 243, 299, 884 A.2d 1171, 1205 (2005).

(Emphasis added.)

      See also Kor-Ko Ltd. v. Maryland Department of the Environment, 451 Md. 401,

425 (2017) (the appellate court “must honor . . . the deferential standard of review that

guides our assessment of the type of agency action before us”).

                                 DISCUSSION

I. Timeliness of Potomac Riverkeeper’s Petition for Judicial Review

      Prior to addressing the questions presented by Potomac Riverkeeper, we will

consider whether Upper Potomac River Commission, as cross-appellant, is correct in its

contention that Potomac Riverkeeper failed to file a timely petition for judicial review

after MDE published notice of its final determination.

      As noted above, Upper Potomac River Commission contends that Potomac

Riverkeeper’s petition for judicial review was filed one day after the deadline in EN § 1-

605(b), which provides: “A party submitting a petition for judicial review shall file the

petition within 30 days after publication of a notice of final determination.”

(Emphasis added.)     Upper Potomac River Commission argues that Maryland Code

(2014), General Provisions Article, § 1-302(a) “specifically addresses how to properly

compute time, providing that the time begins to run the day after the event described in


                                           23
the statute” unless the statute requires a different method of computation. In the present

case, Upper Potomac River Commission contends that Potomac Riverkeeper’s petition

for judicial review was filed in the circuit court “31 days after initial publication . . . .

Although MDE’s [n]otice of [f]inal [d]etermination referred in error to a required filing

date of September 4 [for any petition for judicial review,] . . . MDE’s courtesy statement

may not supplement the Code requirement.”

       Potomac Riverkeeper, on the other hand, contends that its petition was timely

filed. It points out that EN § 1-605(b) requires those parties seeking judicial review to

file “a petition ‘within 30 days after publication of a notice of final determination.’”

(Emphasis added by Potomac Riverkeeper.) Potomac Riverkeeper points out that MDE

published two notices of final determination: one on August 4, 2014, and one on August

11, 2014. Because the statute does not require that the petition be filed within 30 days

after the initial publication of notice of final determination — i.e., the August 4 notice —

Potomac Riverkeeper argues it was well within its right to file the petition within 30 days

after the August 11 publication of notice of final determination, and its petition for

judicial review was filed on the 24th day after August 11.

       The record indicates that MDE’s notice of final determination was published in

The Cumberland Times-News two times. MDE directed the Times-News to publish the

notice required by EN §§ 1-602(a)(1) and 1-604(b)(2) on two specific dates, stating:

“Publication Dates: Please publish on August 4 and 11, 2014.”10 (Bold type in original.)


       10
         EN § 1-604(b)(2) provides: “If the Department is required to prepare a final
determination under this section, the Department shall publish a notice of the final
                                             24
Pursuant to this directive, the notice of final determination was published on August 4,

2014, and on August 11, 2014. Each of the published notices states: “The [petition for]

judicial review must be filed no later than September 4, 2014 in the circuit court of the

county where the activity will occur.” (Emphasis in original.) The docket entries show

that Potomac Riverkeeper filed its petition for judicial review on September 4, 2014, in

compliance with the date specified by MDE in the published notice. Nevertheless, Upper

Potomac River Commission argues that Potomac Riverkeeper’s petition for judicial

review was untimely because the 30th day after the first published notice of final

determination in The Cumberland Times-News was September 3, 2014.

       In Sole v. Darby, 52 Md. App. 218 (1982), we concluded that the principles of

waiver and estoppel applied where the personal representatives of a decedent caused the

publication of an ambiguous public notice of a filing deadline upon which a party who

wished to contest the will detrimentally relied. The public notice of appointment in Sole

incorrectly “stated that ‘. . . All persons having any objections to such appointment (or to

the probate of the Decedent’s Will) shall file the same with the Register of Wills of

Baltimore County on or before March 3, 1980 (6 months from the date of such

appointment) . . . [.]’” Id. at 220. In fact, pursuant to the tolling provision in Maryland

Code, Estates and Trusts Article § 5-207(a), “the last date of the six month filing period

________________________
determination.” EN § 1-602(a)(1) states:

       (a) Wherever this subtitle requires the Department to publish notice:
             (1) Notice shall be published at least once a week for 2 consecutive weeks
             in a daily or weekly newspaper of general circulation in the geographical
             area in which the proposed facility is located[.]
                                            25
would have expired on the 29th day of February 1980 . . . .” Id. at 221. In Sole, a

petition to caveat was filed on March 3, 1980, i.e., the deadline stated in the published

notice. Id. We reversed the circuit court’s ruling that the caveator’s claim was not timely

filed and therefore was properly dismissed by the orphans’ court. We explained: “To

require greater diligence from the [caveator] than from the Register of Wills or the

personal representatives would, in our opinion, lead to an unduly harsh result.” Id. at 224

n.1.

       Our reasoning in Sole applies in the instant case. MDE’s published notice of final

determination advised interested parties (on two occasions) that any petition for judicial

review must be filed “no later than September 4, 2014.” Potomac Riverkeeper complied

with the express language in the published notice of final determination. To hold that

Potomac Riverkeeper’s petition was untimely despite meeting the published deadline

would, in our opinion, lead to an unjust result. See id. Under the circumstances, we

would conclude Potomac Riverkeeper’s petition for judicial review was timely filed even

if we agreed that the time limit prescribed in EN § 1-605(b) begins on the day the first

notice of publication appears.

       But we also disagree with Upper Potomac River Commission’s argument that a

petition for judicial review must be filed within 30 days of MDE’s initial publication of

the notice of final determination. EN § 1-605(b) requires that a petition for judicial

review be submitted “within 30 days after publication of a notice of final determination.”

(Emphasis added.) As Potomac Riverkeeper correctly points out, however, that language

does not require the filing of a petition within 30 days of the initial publication. And

                                            26
MDE’s notice obligations are not complete upon the date of initial publication. EN § 1-

602(a)(1) provides: “Notice shall be published at least once a week for 2 consecutive

weeks . . . .” (Emphasis added.) As mentioned above, MDE published its first notice of

final determination on August 4, 2014. MDE’s second notice was published on August

11, 2014. Pursuant to EN § 1-602(a)(1), MDE’s notice obligation was not satisfied until

its second publication of notice on August 11, 2014. For this additional reason, we

conclude that Upper Potomac River Commission’s argument that the time limit for filing

a petition for judicial review begins to run on the date of the initial publication of notice

of final determination is incorrect, and Potomac Riverkeeper’s September 4, 2014,

petition was timely filed.

II. EN § 1-601(d)

       In its brief, Potomac Riverkeeper contends that the circuit court erred in refusing

to remand the permit to MDE for further consideration prior to its final confirmation of

the permit. As noted above, EN § 1-601(d) provides that judicial review of MDE’s final

determination ordinarily “shall be on the administrative record before the [MDE] and

limited to objections raised during the public comment period.” But the statute also

provides that the court “shall remand the matter to the [MDE]” if the party petitioning for

judicial review can demonstrate either that “(i) The objections were not reasonably

ascertainable during the comment period; or (ii) Grounds for the objections arose after

the comment period.” Potomac Riverkeeper asserts that, pursuant to EN § 1-601(d)(1), a

remand is required because it was not reasonably ascertainable (during the period for

public comment) that MDE would add to the final permit a net basis methodology for

                                             27
calculating total nitrogen and phosphorus discharges. Furthermore, Potomac Riverkeeper

contends that the circuit court should have remanded the permit because information

regarding the insufficiency of the color and turbidity limits in the final permit was

acquired after the close of the comment period, and was, therefore, not reasonably

ascertainable during the public comment period, and also provided grounds for an

objection that arose after the comment period closed.

       We have been directed to no Maryland case that thoroughly analyzes the

sufficiency of a petitioning party’s request for a remand pursuant to EN § 1-601(d), but

federal case law on EPA-issued NPDES permits supports the appellees’ position that the

final version of the permit adopted in the final determination need not be identical to the

one previously made available for public comment. See, e.g., Natural Res. Def. Council

v. U.S. Envtl. Prot. Agency, 279 F.3d 1180, 1186 (9th Cir. 2002) (quoting Trans-Pac.

Freight Conference v. Fed. Mar. Comm’n, 650 F.2d 1235, 1249 (D.C. Cir. 1980)) (“[T]he

final permit issued by the agency need not be identical to the draft permit. That would be

antithetical to the whole concept of notice and comment. Indeed, it is ‘the expectation

that the final rules will be somewhat different [—] and improved [—] from the rules

originally proposed by the agency.’”). An alternative requirement precluding

amendments could lead to a never-ending cycle of comments and revisions.

       The statutory scheme for public comment on the MDE-issued permits listed in EN

§ 1-601(a) contemplates published notice of permit applications (EN § 1-602),

informational meetings (EN § 1-603), and publication of MDE’s tentative determination

(EN § 1-604(a)). If the tentative determination is to grant the application, EN § 1-

                                            28
604(a)(3) requires MDE to prepare a draft permit and “publish a notice of the tentative

determination” that provides 30 days for public comment, and, if requested, hold a public

hearing pursuant to EN § 1-604(a)(4). There is no statutory provision for additional

public comment on MDE’s final determination and revised final permit; MDE is simply

required to “publish a notice of the final determination” pursuant to EN § 1-604(2), after

which an eligible party may petition for judicial review of the permit pursuant to EN § 1-

605 within 30 days after published notice of the final determination. At that point, the

judicial review is limited to the administrative record and “limited to objections raised

during the public comment period” unless the petitioning party can demonstrate that there

are new objections that “were not reasonably ascertainable during the comment period,”

or “arose after the comment period” ended. EN § 1-601(d)(1). If the petitioning party

demonstrates that there are genuinely new objections that are materially different from

those that have already been considered by MDE, the court is required to remand the

matter to MDE for consideration of the newly raised objections. EN § 1-601(d)(2). But a

remand would serve no purpose, and would only introduce unnecessary delay, if the

proffered new objections are not materially different from objections that were already

considered by MDE.

      As we shall discuss in addressing Potomac Riverkeeper’s second and third

questions, the information that was gathered after the close of the public comment period,

and the concerns Potomac Riverkeeper raised in the circuit court regarding the final

permit, were not materially different from information and objections that were presented

to MDE before the close of the comment period, and, for that reason, we conclude that

                                           29
this is not a case in which the circuit court was required by EN § 1-601(d) to remand the

matter to MDE for consideration of objections that were not materially different from the

objections that had previously been presented.

III. The Net Limit for Total Nitrogen and Phosphorus

       Potomac Riverkeeper asserts that its “objection to the nitrogen and phosphorus

limits happens to satisfy both [EN § 1-601(d)(1)(i) and (ii)].” In that regard, Potomac

Riverkeeper contends that, “after the public comment period, MDE incorporated a new

methodology for calculating nitrogen and phosphorus discharges, allowing [Upper

Potomac River Commission] to exceed its Bay TMDL [waste load] allocations for those

pollutants.”

       As noted above, in the final permit, MDE included a provision permitting the

calculation of maximum loading rates on a “net” basis by monitoring the amount of

nitrogen and phosphorus in the upstream river water before that water is utilized by Luke

Paper and then subtracting that intake level from the quantities of nitrogen and

phosphorus present in the water being discharged into the river after treatment by Upper

Potomac River Commission. MDE’s stated rationale for adding this net limit provision

to the final permit was that Upper Potomac River Commission should not be held

responsible for “the concentration of nutrients that are already present in the river water

intake.”

       In its brief, Potomac Riverkeeper argues that the potential for MDE’s inclusion of

this methodology was not reasonably ascertainable before the close of the public

comment period: “None of the documents available to the public during the comment

                                            30
period mention the possibility of MDE including this new methodology . . . .” Potomac

Riverkeeper asserts that “the first mention anywhere in the record of applying [Upper

Potomac River Commission’s] nitrogen and phosphorus limits on a net basis was on

April 28, 2014, nearly eleven months after the end of the comment period, when MDE

provided a revised permit, response to public comments, and [notice of] final

determination in draft form to [Upper Potomac River Commission] (but not the public)

for review.”

       Potomac Riverkeeper further asserts that the “new methodology for calculating

nitrogen and phosphorus discharges actually allows [Upper Potomac River Commission]

to discharge more of those pollutants into the North Branch,” and that it “had no

opportunity to object to the legality or practicality of this new methodology before MDE

issued the final permit.” Allowing such new and substantive changes in the final permit

would, according to Potomac Riverkeeper, “render[] [the exceptions set forth in EN] § 1-

601(d) completely meaningless.” Accordingly, Potomac Riverkeeper requests that we

remand the matter to the circuit court with instructions for it to remand the matter to

MDE for further consideration of this objection to the final permit.

       Upper Potomac River Commission denies that the grounds for objecting to use of

a net calculation were not reasonably ascertainable during the comment period.        It

contends that a net basis calculation “simply recognizes that there are other sources of

[total nitrogen and total phosphorus] for which [Upper Potomac River Commission] is

not responsible. Clarification of the applicability of a net limitation was necessary to

support MDE’s translation of the prior nutrient ‘goals’ into specific enforceable

                                            31
limitations.” And the replacement of the draft permit’s goals with specific enforceable

limits was something expressly requested by Potomac Riverkeeper during the comment

period.

      Citing 40 C.F.R. § 122.45(g), which provides that, “[u]pon request of the

discharger, technology-based effluent limitations or standards shall be adjusted to

reflect credit for pollutants in the discharger’s intake water [emphasis added],”

Upper Potomac River Commission asserts that the use of a net limitation should not have

surprised Potomac Riverkeeper, and does not provide a basis for a remand. Upper

Potomac River Commission argues:

      The nitrogen and phosphorus already in the water taken in at Luke Paper is
      thus part of the Load Allocation included within the [upstream water’s]
      TMDL when it reaches the [Upper Potomac River Commission] plant. To
      not [subtract] that Load Allocation out of the [Upper Potomac River
      Commission] [Waste Load] Allocation would be to count it twice within
      the [Bay] TMDL calculations.

      MDE offers two arguments in support of its decision to incorporate the net

calculation methodology in the final permit without further opportunity for public notice

and comment. First, MDE cites the Bay TMDL and notes that it “establishes [waste

load] allocations for discharges of total nitrogen and total phosphorus from [Upper

Potomac River Commission]. In developing the [Bay TMDL’s waste load] allocations,

the EPA took into account other sources of pollution, including other point source

dischargers and non-point sources. Additionally, the models on which the Bay

TMDL is based account for natural background pollution.” (Emphasis added.)




                                           32
      As urged by Potomac Riverkeeper, MDE changed the permit’s annual nitrogen

and phosphorus maximum loading levels to limits, replacing the unenforceable goals in

the draft permit. This change in the terms of the final permit aligned the permit’s limits

with those found in the Bay TMDL.           In its Response to Public Comments that

accompanied its final determination on July 14, 2014, MDE explained its reasoning

behind the change:

      A net limit was applicable because the source intake water used for the
      industrial water is river water from upstream of [Upper Potomac River
      Commission] . . . and the facility is responsible only for the Total Nitrogen
      loading that is being added to the receiving waters and not the
      concentrations of nutrients that are already present in the river water intake.

(Emphasis added.)11

      MDE also argues that its inclusion of a net calculation methodology in the final

permit should not have surprised Potomac Riverkeeper because the same methodology

was used calculate another loading limit, namely turbidity, in the draft permit. MDE

emphasizes that the draft permit available for public comment “included a water quality-

based turbidity limit and allowed [Upper Potomac River Commission] to report turbidity

as the net increase from a monitoring point upstream of the effluent to a monitoring point

downstream.” According to MDE, its use of a net increase methodology in calculating




      11
        See generally Kor-Ko, supra, 451 Md. at 422 n.18, in which the Court observed:
“The agency is not obliged to respond to all public comments, but rather may pick and
choose where to do so.”

                                            33
another limit demonstrates that “it was reasonably ascertainable that [MDE] would do the

same when adding a limit for nitrogen as requested by [Potomac] Riverkeeper.”12

      We agree with appellees, and hold that Potomac Riverkeeper failed to demonstrate

that its objections fall within EN § 1-601(d)(1)’s exceptions to the general rule that

judicial review “shall be on the administrative record.” First, Potomac Riverkeeper’s

objection to MDE’s implementation of a net calculation for nitrogen and phosphorus was

reasonably ascertainable during the public notice and comment period because the

information upon which its objection is based is not materially different from the



      12
        In its tentative determination, MDE proposed the following net calculation
methodology for reporting turbidity limits:

      Limitations apply to turbidity in the surface water, and may be measured
      and reported either as (1) total turbidity measured at stream Monitoring
      Location 01A; or as 2) the net increase in turbidity concentration that
      occurs between stream Monitoring Location 201 (on the Maryland side of
      the River approximately 25 feet upstream of Outfall 001) and stream
      Monitoring Location 01A. The maximum or average limitations at location
      01A do not apply during periods where the Outfall 001 turbidity
      measurements are below the corresponding maximum or average limits at
      instream location 01A after considering the travel time between Outfall 001
      and Monitoring Location 01A.

This same language appears in MDE’s final permit under the subheading “EFFLUENT
LIMITATIONS AND MONITORING REQUIREMENTS.”

       MDE further explained its decision to allow Upper Potomac River Commission to
report its turbidity data using a net calculation in its Summary Report and Fact Sheet that
accompanied the release of its tentative determination:

      The proposed in-stream limitations at downstream monitoring point 01A
      remain unchanged from the previous permit. . . . Water quality standards
      for turbidity are expressed in terms of an increase to the background, so
      background monitoring is optional so that the permittee may choose
                                            34
information that was presented to MDE before the close of the comment period.

Although it is true that MDE’s use of a net formula to calculate “the average daily

concentration per month” of the total phosphorus and total nitrogen maximum loading

rates measured in lbs/year was added to the final permit after the public comment period,

the draft permit employed a similar net calculation methodology for calculating turbidity.

Because MDE had already employed this methodology in calculating other effluent

discharges addressed in the permit, all interested parties, including Potomac Riverkeeper,

were on notice that the methodology could be implemented with respect to nitrogen and

phosphorus loading limits. And Potomac Riverkeeper itself urged MDE to adopt limits

in place of goals for nitrogen and phosphorus.

      The net calculation methodology’s potential implementation was also reasonably

ascertainable during the public notice and comment period because it was derived from

the models used to create the Bay TMDL, which Potomac Riverkeeper was clearly aware

of during the comment period. In its comments, Potomac Riverkeeper “object[ed] to

MDE’s decision to express the Total Nitrogen Annual Maximum Loading Rate . . . as a

goal, rather than an enforceable limit,” and it further asserted that “[e]xpressing the

Annual Maximum Loading Rate as a goal is inconsistent with the Chesapeake Bay

Total Maximum Daily Load (“Bay TMDL”) total nitrogen allocation for the [Upper

Potomac River Commission] facility . . . .” (Emphasis added.)




________________________
      reporting of the data as net increase only as needed for demonstrating
      compliance with the limitations.
                                           35
       Much like the above net-basis calculation utilized in the final permit, the Bay

TMDL’s water quality models “all include the loads from natural background conditions

because all the Bay models are mass balance models and are calibrated to observed

conditions.” The Bay TMDL further explains:

       Natural loads of nitrogen, phosphorus, and sediment from forested land are
       also part of the monitored load at the free-flowing stream, river, and river
       input monitoring stations throughout the Chesapeake Bay watershed.
       Because the loads are part of the total loads to which the Chesapeake
       Bay Program’s mass balance models are calibrated, the natural
       nitrogen, phosphorus, and sediment loads in the system, while small,
       are fully accounted for in the Bay TMDL assessment.

(Emphasis added.)

       As previously stated, the relevant federal regulation provides that a TMDL is

“[t]he sum of the individual [waste load allocations] for point sources and [load

allocations] for nonpoint sources and natural background.” 40 C.F.R. § 130.2(i)

(emphasis added). 40 C.F.R. § 130.2(i) therefore provides notice that a waste load

allocation limit may take into account the pre-existing or “background level” of pollution

in the body of water under consideration. That regulation states:

       If a receiving water has only one point source discharger, the TMDL is the
       sum of that point source [waste load allocation] plus the [load allocations]
       for any nonpoint sources of pollution and natural background sources,
       tributaries, or adjacent segments. TMDLs can be expressed in terms of
       either mass per time, toxicity, or other appropriate measure.

40 C.F.R. § 130.2(i) (emphasis added).

       The Bay TMDL itself recognizes that “background pollution” may be subtracted

when calculating a permittee’s authorized load maximum for a given nutrient. MDE’s

use of that type of calculation in its final determination was a foreseeable response to the

                                            36
comments made by Potomac Riverkeeper during the public comment period.                   In

authorizing a calculation methodology that allowed Upper Potomac River Commission to

subtract the contribution of other point and non-point sources, MDE was responding

directly to Potomac Riverkeeper’s request that the permit should set limits rather than

unenforceable “goals.” It was therefore reasonably ascertainable that, if MDE revised the

permit — by changing the total nitrogen and phosphorus maximum loading limits from a

“goal” to an enforceable limit — the permittee would be authorized to calculate its

discharge in such a way that does not hold it accountable for the pre-existing, baseline

level of nutrients in the North Branch that the permittee did not discharge. See also 40

C.F.R. § 122.45(g) (providing for the adjustment of standards “to reflect credit for

pollutants in the discharger’s intake water”). We are satisfied that all interested parties,

including Potomac Riverkeeper, had an adequate opportunity to anticipate and comment

on these foreseeable terms of the final permit.

       Moreover, although Potomac Riverkeeper asserted, and continues to assert, that

MDE’s implementation of a net calculation for total nitrogen and phosphorus “actually

allows [Upper Potomac River Commission] to discharge more of those pollutants into the

North Branch” than it could under the tentative draft permit, it directs us to no specific

data in the record that validates this assertion. And when Potomac Riverkeeper presented

a similar argument to the circuit court, it similarly failed to direct the circuit court to

evidence to support its claim. The administrative record transmitted to the circuit court

for judicial review comprised four binders containing 2414 pages, and in its

“Memorandum in Support of Petition for Judicial Review,” Potomac Riverkeeper argued:

                                            37
        [Potomac Riverkeeper] objects to the new language in Special
Condition A.1(7) of the final permit that allows [Upper Potomac River
Commission] to discharge nitrogen and phosphorus in excess of its
WLAs in the Bay TMDL for those pollutants. For the Court to remand
the permit to MDE, [Potomac Riverkeeper] need only show that its
objections were ‘not reasonably ascertainable during the comment period’
or that the ‘[g]rounds for the objections arose after the comment period.’
Md. Code Ann., E[N] § 1-601(d). Here, the grounds for [Potomac
Riverkeeper’s] objection cleary arose after the comment period because the
language in Special Condition A.1(7) did not appear in the tentative
determination. (Compare R. at 6-7 to R. at 439-40.) Therefore, Petitioner
did not have any opportunity to object to the new language. Furthermore,
the new Special Condition was not reasonably foreseeable based on the
information provided by MDE with the tentative determination. The
tentative determination and supporting documents did not in any way
suggest that [Upper Potomac River Commission] would be allowed to
subtract the nitrogen and phosphorus in LPC’s intake water for the purpose
of complying with [Upper Potomac River Commission’s] permit limits. For
these reasons alone, the Court should remand the permit to MDE to
consider Petitioner’s objection. See Md. Code Ann., E[N] § 1-601(d).

       Petitioner objects to Special Condition A.1(7) because it is contrary
to the “assumptions and requirements” in the Bay TMDL. See 40 C.F.R. §
122.44(d)(vii); see also Md. Code Ann., E[N] § 9-324. The Bay TMDL
specifically provides nitrogen and phosphorus WLAs for [Upper Potomac
River Commission] of 79,218 pounds per year and 30,773 pounds per year,
respectively. (Ex. 1 at 42.) The final permit purports to adopt those
limits, (R. at 5), but actually allows [Upper Potomac River
Commission] to discharge additional nitrogen and phosphorus. It does
so through the new language in Special Condition A.1(7), which
changes the way that [Upper Potomac River Commission] calculates
nitrogen and phosphorus discharges for the purpose of permit
compliance. The Special Condition states that [Upper Potomac River
Commission] can calculate ‘the average daily concentration for the
month’ by subtracting ‘the monthly average concentration measured
at Monitoring Point 901 [LPC’s water intake supply] from the monthly
average concentration at Outfall 001 [Upper Potomac River
Commission’s outfall].” (R. at 6-7.) Therefore, [Upper Potomac River
Commission’s] actual discharges of nitrogen and phosphorus can
exceed the WLAs in the Bay TMDL.

    Allowing [Upper Potomac River Commission] to exceed its Bay
TMDL allocations for nitrogen and phosphorus would be detrimental to the

                                    38
       health of the Potomac River and the Chesapeake Bay. Pollutant levels that
       may be coming into any given facility were not considered in setting the
       individual WLAs in the Bay TMDL. (See Ex. 1 at 28-32 (summarizing
       the assumptions incorporated into the Bay TMDL allocations).) The
       pollutant allocations for individual facilities and other pollution
       sources throughout the Chesapeake Bay watershed are all inter-related
       and together account for the maximum amount of pollution that the
       Chesapeake Bay and its tributaries can tolerate. (Ex. 1 at 2.) Therefore,
       allowing [Upper Potomac River Commission] to discharge additional
       nitrogen and phosphorus undermines the effectiveness of hundreds of other
       allocations and jeopardizes the overall effectiveness of the Bay TMDL in
       restoring the Potomac River and the Chesapeake Bay.

(Bold emphasis added.)

       Although Potomac Riverkeeper repeatedly asserts that a net calculation allows

Upper Potomac River Commission to “exceed” the Bay TMDL allocations for nitrogen

and phosphorus, there is no estimate or description in the briefing, or that we can find in

the voluminous record, regarding how much of the 79,218 pounds of nitrogen, originally

expressed as a goal, was preexisting nitrogen in Luke Paper’s intake water. Without any

data comparing the anticipated discharges under the final permit to those allowed under

the proposed draft permit, there is no way for the court to assess whether the new

language in the final permit introduced a material change. Accordingly, Potomac

Riverkeeper failed to “demonstrate[]” that it was entitled to a remand, pursuant to EN §

1-601(d)(2), to address an objection to a material change in the terms of the permit made

by MDE after arose the comment period.

       Similarly, with respect to Potomac Riverkeeper’s assertion that the grounds for

this objection “arose after the comment period,” and therefore require a remand pursuant

to EN § 1-601(d)(1)(ii), we disagree. Citing this Court’s decision in Maryland Dept. of


                                            39
the Environment v. Anacostia Riverkeeper, 222 Md. App. 153, 178 (2015), rev’d, 447

Md. 88 (2016), for the proposition that “the public can’t comment on a program that

doesn’t yet exist,” Potomac Riverkeeper appears to suggest that it has the right to a new

comment period if any change is made to the draft permit when MDE makes its final

determination. But a similar argument was rejected by the Court of Appeals in Anacostia

Riverkeeper, supra, 447 Md. at 168.        In that case, certain details regarding “best

management practices” were subject to modification by MDE after the approval of a

discharge permit. Nevertheless, the Court of Appeals concluded that “the public was able

to comment on [best management practices] — the core component of the TMDL

restoration plans” during the permitting process, id., and, as a consequence, the Court of

Appeals “conclude[d] that the public ha[d] not been deprived of notice and comment.” Id.

at 169.

          Analogous reasoning applies in the present case. Here, despite some changes to

the language in MDE’s final permit, all interested parties, including Potomac

Riverkeeper, were provided the opportunity to comment on the “core components” of the

permit -- including total nitrogen and phosphorus maximum loading limits -- during the

public comment period, and could have provided comments criticizing the use of net

calculations for measuring compliance with the nutrient limits.

          The mere fact that the net calculation language applicable to nitrogen and

phosphorus was added after the public comment period is not sufficient to satisfy EN § 1-

601(d)(1)(ii) and require remand of a permit to MDE. Such an interpretation would

expand the exception to the point that it swallows the rule and would introduce a

                                            40
potentially perpetual review and revise cycle in the permitting process. When Potomac

Riverkeeper submitted its comments to MDE, it was on notice that the Bay TMDL’s

annual maximum nutrient loading limits were calculated on a net basis, and had notice

that MDE’s tentative determination provided for calculating the load limit for turbidity on

a net basis. Therefore, it was foreseeable that, if MDE adopted Potomac Riverkeeper’s

request to replace the goals with limits, the final permit could employ the same

methodology to calculate other loading limits. If Potomac Riverkeeper had additional

comments to provide MDE regarding the methodology for calculating compliance with

the limits, it could have provided guidance to MDE during the comment period. The

inclusion of this language in the final permit did not require the court to remand the case

to MDE.

IV. Information Gathered After the Close of the Comment Period

       Potomac Riverkeeper’s second argument in support of the request for a remand

asserts that, “in the spring and summer of 2014, a year after the public comment period

closed, events and state agency investigations [of the North Branch Potomac River’s

color and turbidity] showed that the new permit is inconsistent with Maryland law and

fails to protect the North Branch.” Accordingly, Potomac Riverkeeper argues that EN §

1-601(d) required the circuit court (and similarly requires this Court) to remand the case

to MDE for further consideration of these objections that “arose after the close of the

comment period.”

       Potomac Riverkeeper contends that information gathered after the close of the

public comment period shows that the NPDES permit issued to Upper Potomac River

                                            41
Commission violates Maryland and federal water quality standards and effluent

limitations, citing the “narrative water quality criteria” in COMAR 26.08.02.03(B)(2),

which provide:

      The waters of this State may not be polluted by . . . [a]ny material,
      including floating debris, oil, grease, scum, sludge, and other floating
      materials attributable to sewage, industrial waste, or other waste in amounts
      sufficient to: (a) Be unsightly; (b) Produce taste or odor; (c) Change the
      existing color to produce objectionable color for aesthetic purposes; (d)
      Create a nuisance; or (e) Interfere directly or indirectly with designated uses
      ....

      Because these unquantified, narrative water quality standards are difficult to

enforce, COMAR provides enforceable, numeric water quality criteria to accompany

these narrative standards. COMAR 26.08.02.03-3A(5)-(6) provide that turbidity “may

not exceed 150 units at any time or 50 units as a monthly average,” and color “may not

exceed 75 units as a monthly average.” Prior to issuing a discharge permit, MDE is

required to find that the permitted discharge meets “[a]ll applicable State and federal

water quality standards and effluent limitations.” EN § 9-324(a).

      As Potomac Riverkeeper points out, in 2014, after the public comment period

closed, State agencies collected data on the color and turbidity of the river near Upper

Potomac River Commission’s outflow. Potomac Riverkeeper cites a Department of

Natural Resources report which indicates that, on July 15, 2014, the river was in an

“[u]nfishable condition at 20.5 NTUs (Daily Avg Limit is 50 NTUs.)” In its brief,

Potomac Riverkeeper includes a photograph date-stamped July 12, 2014, from a

Department of Natural Resources presentation which, Potomac Riverkeeper contends,

“shows that [the permit’s] new, more stringent limits for color and turbidity fail to

                                            42
prevent [Upper Potomac River Commission] from causing unsightly and objectionable

discoloration that interferes with the North Branch’s designated uses, such as swimming

and fishing.” Potomac Riverkeeper states that, in this photograph, the effluent turbidity

was at 280 NTU, and the effluent color was at 370 PCU.

       Potomac Riverkeeper also offers the December 2014 declaration of Kenneth

Pavol, who asserted that, in 2014, i.e., after the public comment period closed, he

“observed discoloration of the North Branch from [Upper Potomac River Commission]

much more frequently than in previous years.” Mr. Pavol declared that Upper Potomac

River Commission’s “discharge was also significantly darker and more opaque than I

have seen in the past 5 to 10 years . . . . On some days I cannot see my oar past six inches

into the water and the decrease in visibility is noticeable for approximately 20 miles

downstream.”

       On appeal, Potomac Riverkeeper contends that these 2014 photos and

observations require this Court — pursuant to EN § 1-601(d)(2) — to remand the permit

to MDE for further consideration of the argument that the current permit’s color and

turbidity standards fail to adequately protect the North Branch Potomac River.

       Preliminarily, Potomac Riverkeeper argues that the “circuit court erroneously

concluded that [the court] could not consider the evidence that arose in 2014 because it

was not reflected in the administrative record.” Potomac Riverkeeper argues that it was

obviously not possible to present this particular evidence during the administrative

process because it became available only after the opportunity for public comment had

closed, and some of the information did not become available until the final

                                            43
determination had been made. According to Potomac Riverkeeper, the above-mentioned

evidence can be properly considered for the “limited purpose of demonstrating that the

grounds for an objection arose after the comment period” as contemplated by EN § 1-

601(d)(1)(ii).   Potomac Riverkeeper argues that, because “no remotely similar

information was available to the public during the comment period,”              EN § 1-

601(d)(1)(ii)’s exception is satisfied, and therefore, because EN § 1-601(d)(2) states that

“the court shall remand the matter” if the petitioner demonstrates either of the

circumstances described in EN § 1-601(d)(1), a remand is required for MDE to consider

objections based on this evidence.

       We agree with Potomac Riverkeeper’s contention that the circuit court applied an

erroneous standard for excluding consideration of the information gathered after the close

of the comment period, and we disapprove of the circuit court’s stated rationale that,

“[b]ecause [Potomac Riverkeeper’s] argument is based on extra-record material, i.e.,

observations of additional North Branch discoloration not presented to MDE, the Court

will not consider the ‘appearance’ of the River as a basis for remand.” Although, for the

reasons explained herein, we agree with the circuit court’s conclusion that a remand is

not required, we agree with Potomac Riverkeeper’s assertion that extra-record material

may be considered for the limited purpose of determining whether the objection raised

during judicial review falls within EN § 1-601(d)(1)’s exceptions. Such a determination

will necessarily, at times, require the consideration of extra-record material to analyze

whether grounds for an objection “arose after the comment period,” or “were not

reasonably ascertainable during the comment period.” Id.

                                            44
        But, in this case, the appellees assert that the objections that Potomac Riverkeeper

raised in the circuit court in support of the request for a remand were not materially

different from objections that had already been considered. With respect to color, MDE

contends that Potomac Riverkeeper did not demonstrate that the grounds for its

objections regarding the insufficient color and turbidity limits arose after the public

comment period closed. First, MDE points to the letter it received from Kenneth Pavol in

2005.     In that letter, Mr. Pavol similarly “argued that [Upper Potomac River

Commission’s] discharge caused discoloration which negatively impacted fishing quality

and aesthetics.” MDE also points to Potomac Riverkeeper’s own comments to MDE in

2006, at which time Potomac Riverkeeper “argued that the in-stream turbidity limits of

the previous permit, set at 150 NTU maximum and 50 NTU average in accordance with

the water quality standard, were not adequate to protect aquatic life.”

        MDE also argues that, in written comments submitted on May 31, 2013, Potomac

Riverkeeper “addressed color and turbidity in relation to aesthetics and aquatic life.” In

that letter, Potomac Riverkeeper observed that “the proposed limits were the ‘maximum

allowed by Maryland’s Water Quality Criteria for Use I waters.’” Furthermore, MDE

notes that the color and turbidity levels measured by the Department of Natural

Resources in 2014 were not materially different from the levels measured in 2004 and

2012.

        And, although MDE is not required to address all public comments when it issues

its final determination, see Kor-Ko, supra, 451 Md. at 422 n.18, in MDE’s Response to

Public Comments that accompanied the final determination, MDE provided a response to

                                             45
a comment it had received requesting “continued reductions for color and turbidity,”

stating:

       The final permit issued to [Upper Potomac River Commission] includes
       authority for [MDE] to reopen the permit in the future to address any new
       technology controls for color at industrial user [Luke Paper] resulting from
       the Pretreatment Permit issued to [Luke Paper] that requires additional
       efforts to control color. The final permit for [Upper Potomac River
       Commission] also gives the Department authority to reopen the permit to
       address any new or additional water quality issues resulting from the
       [Upper Potomac River Commission] discharge.

       In Luke Paper’s brief, the company contends that the objection raised by Potomac

Riverkeeper was reasonably ascertainable during the comment period, and that “the

conditions that purportedly created grounds for [its] objection existed before and during

the comment period.”      Luke Paper argues: “The record documents fluctuations in

turbidity and color, and prior to the end of the public comment period, levels have

occasionally been in the precise range that [Potomac Riverkeeper] now asserts as new.”

Luke Paper further asserts that Potomac Riverkeeper is merely “repackaging” the same

types of assertions it made during the comment process to frame it as a new argument.

Because of these earlier assertions, and because the “public had ample access to view

both the river and related data before and during the public comment period,” Luke Paper

argues that Potomac Riverkeeper’s objection does not fall within EN § 1-601(d)(1)’s

exceptional circumstances that require a remand.

       We agree with appellees’ argument that Potomac Riverkeeper’s objections

regarding the efficacy of the color and turbidity permit levels do not fall under either of

EN § 1-601(d)(1)’s exceptions to the general rule that “[j]udicial review shall be on the


                                            46
administrative record before [MDE] and limited to objections raised during the public

comment period . . . .” First, the essence of Potomac Riverkeeper’s “new” objections

regarding color and turbidity limits was reasonably ascertainable during the public notice

and comment period. Potomac Riverkeeper submitted comments to MDE regarding the

proposed permit renewal on April 17, 2006, in which it requested stricter limits for both

color and turbidity. On December 20, 2006, Potomac Riverkeeper sent a letter to MDE

which indicated that one of its “major concerns involved the discharge of excessive color

from the [Upper Potomac River Commission] facility.”

       In a letter dated April 3, 2013, Potomac Riverkeeper requested that MDE provide

a “detailed explanation of the conversion factor and limit for color in the Tentative

Determination,” and further inquired as to “what impact [] the proposed limit for color

[will] have on water quality . . . .”

       In Potomac Riverkeeper’s written comments to MDE dated May 31, 2013, it urged

MDE to include stricter color and turbidity limits in the permit:

              Potomac Riverkeeper appreciates the reductions in color and
       turbidity discharges achieved by [Upper Potomac River Commission] since
       the initiation of the preceding permit term. Despite the improvements,
       however, the turbidity and color limits for [Upper Potomac River
       Commission] remain very high, and could impact aquatic life and the
       aesthetic value of the North Branch. Potomac Riverkeeper notes that the
       in-stream limits for turbidity and color are the maximum allowed by
       Maryland’s Water Quality Criteria for Use I waters. Potomac Riverkeeper
       urges MDE and [Upper Potomac River Commission] to investigate
       opportunities to achieve further reductions to protect and improve the
       water quality of the North Branch.

(Emphasis added.)



                                             47
         The above-mentioned comments, all of which were provided prior to or during the

public comment period, indicate that Potomac Riverkeeper always had concerns about

the permit’s color and turbidity limits. And, as the record demonstrates, Potomac

Riverkeeper did, in fact, comment on these limits multiple times. Therefore, it was

reasonably ascertainable during the public comment period that the limits prescribed by

MDE in its tentative determination (which remained the same in the final permit) would

have generated concerns that were not materially different from those raised in the circuit

court.

         We conclude that the grounds for Potomac Riverkeeper’s proffered objection

about color and turbidity did not arise after the comment period because information

regarding fluctuating color and turbidity levels was readily available both before and

during the comment period, and even if the previously available data and photos were not

identical to the information gathered after the close of the public comment period, the

information was not materially different.

         For example, in comments submitted to MDE in 2006, Potomac Riverkeeper

addressed color limits, stating:

                 The [Upper Potomac River Commission] facility is not in
         compliance with its effluent limitation on color. In its renewal application,
         [Upper Potomac River Commission] reports a maximum daily value of 550
         PCU, a maximum monthly value of 427 PCU, and a long term average of
         384 PCU. The permit application includes data sets reporting effluent
         measurements taken between 2003 and 2005. There is not a single
         reported instance in which the facility is in compliance with its effluent
         limit relating to color. Not only is the facility never in compliance, but
         it is drastically out of compliance with respect to color.

(Emphasis added.)

                                              48
      Therefore, Potomac Riverkeeper’s own comment to MDE demonstrates that the

problems stemming from MDE’s limits on color did not arise for the first time after the

close of the public comment period. The fact that Potomac Riverkeeper repeatedly

commented on the efficacy of the color and turbidity limits during the public notice and

comment period lends credence to Luke Paper’s assertion in its brief that “[Potomac

Riverkeeper] cannot credibly maintain that the very issue it repeatedly commented on

during the comment period was not ascertainable during the comment period.”

      Nor does the proffered photograph from the Department of Natural Resources,

reproduced in Potomac Riverkeeper’s brief, shed any materially different light on the

issue. According to this picture of the effluent in the North Branch Potomac River on July

12, 2014, the effluent turbidity level was 280 NTU and the effluent color was 370 PtCo.

But, as disturbing as the photo appears, it does not provide new information of a problem

that had never been observable prior to the close of the public comment period.

Information from MDE regarding color and turbidity levels over the years shows that, on

certain days, the turbidity and color could be measured at even higher rates than those

measured in 2014. For example, on January 23, 2012, turbidity was measured at 450

NTU and color was measured at 880 units.          In October 2009, the average color

measurement for the month was 327 units, with a high measurement of 530 units

recorded on October 14, 2009. These are not the only instances when the turbidity and/or

color were measured at higher rates than those measured by the Department of Natural

Resources in July 2014. Although the Department of Natural Resources’s more recent

findings are understandably of concern to Potomac Riverkeeper (and undoubtedly

                                           49
others), they do not demonstrate symptoms that could not have been anticipated before

the close of the public comment period or establish new grounds for objection that arose

after the close of the public comment period.

      Similarly, Potomac Riverkeeper’s reference to the personal observations of

Kenneth Pavol also fails to demonstrate that the conditions Mr. Pavol observed after the

close of the public comment period were materially different from the conditions he had

brought to the attention of MDE prior to the close of the comment period. As mentioned

above, Mr. Pavol provided an affidavit dated December 4, 2014, in which he declared

that, beginning in May 2014, he had “observed discoloration of the North Branch from

[discharges by Upper Potomac River Commission] much more frequently than in

previous years. . . . On some days [he could not] see [his] oar past six inches into the

water . . . .” But, as MDE points out, Mr. Pavol had written similar letters to MDE in the

past. In 2005, Mr. Pavol wrote that his “particular concern is the apparent wide variation

in daily levels of suspended solids in the effluent from the [Upper Potomac River

Commission] plant. As a result, the North Branch becomes highly discolored for many

miles downstream . . . .” These 2005 observations, according to Mr. Pavol, led him “to

question whether the effluent is actually within the permit requirements.” Mr. Pavol’s

2005 observations negate Potomac Riverkeeper’s assertion that his 2014 comments

provided a new basis for objecting to the effluent limits in Upper Potomac River

Commission’s permit that arose only after the public comment period had closed.

      Because Potomac Riverkeeper failed to demonstrate that its objections regarding

the efficacy of the color and turbidity limits in the permit fall under either of EN § 1-

                                            50
601(d)(1)’s narrow exceptions to the requirement that judicial review is limited to the

administrative record and the objections raised during the public comment period, we

affirm the circuit court’s denial of the request for a remand, and its judgment affirming

the final determination of MDE.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR ALLEGANY COUNTY AFFIRMED.
                                         COSTS TO BE PAID BY APPELLANT.




                                           51